Appellant has filed a request for leave to file second motion for rehearing, presenting circumstances seeking to excuse the *Page 306 
delayed filing of the statement of facts. We think it unnecessary to consider whether the delayed filing was excusable. The statement of facts was considered upon original submission, our attention not then having been called to the filing date. We remain of the opinion that the appeal was properly disposed of with the statement of facts before us. Hence, the motion for rehearing was correctly overruled, regardless of the date of filing the statement of facts.
For the reasons stated, the request for leave to file second motion for rehearing is denied.